UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

KEITH COWENS, : Case No. 3:16-cv-00227
Plaintiff, : District Judge Walter H. Rice
: Magistrate Judge Sharon L. Ovington
vs. :
COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

DECISION AND ENTRY

— —

The Court has conducted a de novo review of the Report and Recommendations of
United States Magistrate Judge Sharon L. Ovington (Doc. #18), to whom this case was
originally referred pursuant to 28 U.S.C. § 636(b). Noting that no objections have been
filed and that the time for filing such objections, if any, under Fed. R. Civ. P. 72(b), has
expired, this Court hereby ADOPTS said Report and Recommendations.

It is therefore ORDERED that:

1, The Report and Recommendations docketed on November 20,
2019 (Doc. #18) is ADOPTED in full;

2. The Motion for Allowance of Attorney Fees filed by Plaintiff's
counsel (Doc. #16) is GRANTED, and the Commissioner is
directed to pay Plaintiff's attorney fees pursuant to 42 U.S.C.
§ 406(b) in the total amount of $15,050.00;

3. Plaintiff’s counsel shall refund directly to Plaintiff the amount—
$3,780.00—of attorney fees previously awarded counsel under
the Equal Access to Justice Act; and,
4, The case remains terminated on the docket of this Court.

IT IS SO ORDERED.

[BABVY l hive Pees,
Walter H. Rice
United States District Judge
